UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-1235



CHARLES MILLICAN,

                                              Plaintiff - Appellant,

          and

DEDEE MILLICAN,

                                                           Plaintiff,

          versus

HICKORY SPRINGS MANUFACTURING COMPANY,

                                               Defendant - Appellee,

          and


COLLEGIATE DESIGNS, INCORPORATED; LOCKE WHITE;
ROBERT DAMERON,

                                                          Defendants.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Chief District
Judge. (CA-95-975-R)


Submitted:   October 3, 1996               Decided:   October 9, 1996

Before ERVIN, LUTTIG, and MICHAEL, Circuit Judges.
Affirmed by unpublished per curiam opinion.

Gary M. Bowman, Roanoke, Virginia, for Appellant. W. David Paxton,
Melissa Warner Scoggins, K. Brett Marston, GENTRY, LOCKE, RAKES &
MOORE, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Charles Millican appeals the district court's decision grant-

ing summary judgment for Hickory Springs Manufacturing Company

(Hickory) in Millican's retaliation action, 42 U.S.C. § 2000e-3(a)

(1994). Hickory claimed Millican's failure to timely file a claim

with the Equal Employment Opportunity Commission (EEOC) barred his
action, and the district court agreed. Finding no error, we affirm.

     To maintain a Title VII retaliation action, a claimant must

establish that he filed a claim with the EEOC within 180 days of

the alleged discriminatory act. 42 U.S.C. § 2000e-5(e)(1). Here,
Millican filed an EEOC complaint on December 20, 1994, in which he

attested that the last act of retaliation occurred on May 1, 1994.

Because more than 180 days elapsed between the final act of

retaliation and the filing of the EEOC complaint, Millican may not

maintain this action.

     Accordingly, we affirm the district court's decision. We
dispense with oral argument because the facts and legal contentions

are adequately presented in the material before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                3